                              UNITED STATES DISTRICT CO RT
                            SOUTHERN DISTRICT OF CALIF RNIA DEC G£ 2019
                                                                                                                             i

UNITED STATES OF AMERlCA,                                               CLF.R;.{, U z c1 ·,-·:1 1"   '!'"   r -,, ,~.T       /

                                                       Case No. 19   {4j;2§~t~~(•~~~::~:,~: : ~~: ;J                     0




                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
AURELIO PACHECO VALDOVINOS (1),


                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 •    granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
       18: 1546(a) - Fraud and Misuse of Visas, Permits, and Other Entry Documents (Felony)




 Dated:   12/2/2019

                                                   United States District Judge
